Citation Nr: 0948343	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  97-31 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for a lumbar spine 
disability, currently rated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to 
February 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1996 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that increased 
the rating for a lumbar spine disability from 20 to 40 
percent disabling, effective March 15, 1995.  The Board 
remanded this claim for further development in March 2001, 
December 2003, and October 2005.      

In a January 2007 decision, the Board denied the Veteran's 
claim for an increased rating for a lumbar spine disability.  
The Veteran appealed the Board decision to the United States 
Court of Appeals for Veterans Claims.  In an April 2009 
decision, the Court vacated the Board's decision and remanded 
the claim for readjudication in accordance with the April 
2009 Court decision.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  


REMAND

Additional development is needed prior to further disposition 
of the claim.  

The Veteran was last afforded a VA examination for his lumbar 
spine disability in March 2006.  When available evidence is 
too old for an adequate evaluation of the Veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  
Although the Veteran's last examination is not unduly remote, 
the Veteran has asserted that his lumbar spine disability has 
worsened since the last examination.  Specifically, he 
alleges that he suffers from persistent back pain, muscle 
spasms, and radiculopathy.  

Because there may have been a significant change in the 
Veteran's condition, the Board finds that a new examination 
of the spine is needed to fully and fairly evaluate the 
Veteran's claim for an increased rating.  Allday v. Brown, 7 
Vet. App. 517 (1995) (where the record does not adequately 
reveal current state of claimant's disability, fulfillment of 
statutory duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of 
the disability since the previous examination); Caffrey v. 
Brown, 6 Vet. App. 377 (1994) (Board should have ordered a 
contemporaneous examination of the Veteran because a 23-month 
old exam was too remote in time to adequately support the 
decision in an appeal for an increased rating).  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an 
examination of the spine to determine 
the current severity of his 
service-connected lumbar spine 
disability.  Specifically, the examiner 
should note any symptoms compatible 
with sciatic neuropathy, including pain 
and demonstrable muscle spasm, absent 
ankle jerk, or other neurological 
findings appropriate to the site of the 
diseased disc.  The examiner should 
state whether the Veteran has 
pronounced intervertebral disc 
syndrome, with little intermittent 
relief.  The claims folder should be 
reviewed by the examiner and the 
examination report should note that 
review.  

2.  Then, readjudicate the claim.  If 
any decision remains adverse to the 
Veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Thereafter, return 
the case to the Board.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans 



Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).




_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



